— Appeal unanimously dismissed as moot. Memorandum: Prior to the filing of briefs and argument of the appeal, petitioner served the maximum term of his sentence and was released from custody. Accordingly, this appeal is moot and since it does not present a recurring issue of public interest which otherwise would escape appellate review, dismissal is appropriate (see, People ex rel. Rodriguez v LeFevre, 84 AD2d 661). (Appeal from judgment of Supreme Court, Wyoming County, Newman, J. — art 78.) Present — Callahan, J. P., Denman, Pine, Balio and Lawton, JJ.